DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 08/22/2021.
Claims 4, and 11 are cancelled. 
Claims 1-3, 6-10, 13-17, 19 and 20 are amended.
Claims 1-3, 5-10 and 12-20 are pending.
Claims 1-3, 5-10 and 12-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 recites “processor is configured capture”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 08/22/2021 have been fully considered but they are not persuasive. 
101
The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the 456, the processor 104 may monitor the physical parameters acquired by the plurality of the IoT sensors and to notify the sender as soon as at least one parameter does not meet at least one condition of the plurality of the conditions of the contract. ” The claim is from the processor of the system not the sensors and the write and capture of physical parameters limitations, by the sensor, is the processor receiving data. The processor, neither writes not captures the physical parameters, it simply receives the information. The receipt of information is not an additional element. The release of funds is not done through the smart contract, the completion of the contract, like conventional contracts, triggers payment, in this case.  Dependent claims 2, 3, 9, 10, 16 and 17, discuss fulfilling or blocking the contract if the conditions are met or not met.  The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the interaction with the blockchain recites functions of a generic computer component, such as a generic device’s ability to connect to a network or compare data in a contract. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the 
Therefore, the claims do not recite elements which integrate the claims into a practical application and thus the claims do not recite eligible subject matter under Section 101. 
112
Due to Applicant’s amendments, prior 112 rejections are withdrawn.
103
Applicant argues Leonard fails to teach “write, by the hardware sensors… determine that all conditions…have been met….” Arguing the Leonard “fails to describe hardware sensors that act as blockchain peers. Examiner disagrees.
Leonard(¶ 31, 32, 41, 42, 46, 57-59) teaches  - “Additional corroborating “video” information may include information (e.g., the Media Access Control (MAC) address) about the device that captured the video which can be cross-checked against public information about that device.) Having received an indication of how many photos, if any, corroborate the location of the vehicle, the system 100 updates the information related to the delivery... the system 100 provides the shipper all relevant information in one place for validation (e.g., on a blockchain ledger), thereby reducing settlement times associated with the cross-checked invoice. Alternatively, for invoices submitted for processing (along with consensus-based proof-of-delivery information) in which the bid and/or accepted contract under which the shipment was shipped are available electronically on a blockchain-based ledger system,… Using the system 100, the RFP and freight load information can be cross-checked at the time that a live load is being 204), the system can cross check the data against the corresponding contract to ensure the load is complaint with the bid (e.g., ships to/from valid zip codes, is complaint with all weight, volume, and quantity restrictions, is not valued at a rate higher than the maximum insured rate, is using the agreed upon shipping rates/special charges)…. Then, when carriers submit an invoice with delivery complete information (such a proof-of-delivery), the system will verify the information using the consensus mechanism (and other ledger-based systems as described herein) to release funds to the carrier “(¶ 31, 57-59)
The devices in Leonard are collaborative, and reach consensus they send information to the ledger and after the conditions are found to be optimal, there is automatic payment for services rendered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to an article of manufacture, claim 8 is directed to a process and claim 15 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “connecting…to a blockchain network… capture physical parameters…write…entries… … determine…conditions … have been met… …and … execute the smart contract… a transfer of a blockchain asset ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, agreements in the form of contract, specifically, connecting to a forum where you can receive user contract, and check to see whether the terms of the contract are met by the parties, if they are, then the contract and transaction is completed.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. According to the disclosure (¶ 41-43, 52, 66), “when all conditions of the contract are fulfilled, a neutral third party can execute the contract and trigger the transfer of funds between contracted parties as specified in the contract …the box of tomatoes upon delivery to the restaurant may automatically trigger the transfer of funds from the restaurant to the farmer…. The gate camera to the delivery dock may provide an additional time stamp,… Once the IoT devices are able to provide their observations to the blockchain… At block 456, the processor 104 may monitor the physical parameters acquired by the plurality of the IoT sensors and to notify the sender as soon 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of comparing the data of a contract as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale. Dependent claims.
 Dependent claims 2, 3, 5-7, 9, 10, 12-14 and 16-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a processor configured to: …. Capture physical parameters… via the plurality of hardware sensors…. write, by the hardware sensors, entries…..” The claim is unclear and indefinite. First, the hardware sensors are not claimed as part of the system, only a memory and a processor. Secondly, the claim is unclear as to how the processor is configured to write, by another device, entries into a smart contract. Finally, the claim is unclear as to whether the processor is also a sensor, as Applicant claims the processor can “capture” physical parameters. The claim is unclear and indefinite. Dependent claims 2, 3, and 5-7 are rejected.
Claims 8 and 15 recite “ storing, within memory, a blockchain ledger and a smart contract…executing the smart contract- thereby causing a transfer of a blockchain asset”. The claims appear to recite functions of multiple entities, but are unclear and indefinite as to what entity is performing most of the limitations. The “hardware sensors” are tasked with performing the “capturing” and “writing” but it is unclear whether they 
Claims 8 and 15 recite “determining that all conditions between a sender of the asset and a recipient of the asset have been met based on the to the conditions.” The claims are unclear and indefinite as to what “the plurality of hardware sensors to the conditions” means in relation to the rest of the claims. A determination is made based on entries from the sensors, it is unclear what Applicant is attempting to convey “to the conditions”. The claims language is unclear and indefinite. Dependent claims 9, 10, 12-14 and 16-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2019/0258999) (“Leonard”), and in view of Hunn et. al. (US 2017/0287090) (“Hunn”).
Regarding claims 1, 8 and 15, Leonard discloses a memory configured to store a blockchain ledger and a smart contract configured to read and write data to and from the blockchain ledger  (Abstract;¶ 46, 48, 49, 52, 54, 57, 59); and 
Claim Interpretation – According to the disclosure (¶ 27, 28, 30, 32-35, 45, 47) “A decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. A blockchain is an example of a decentralized database which includes an append-only immutable data structure resembling a distributed ledger capable of maintaining records between mutually untrusted parties… A blockchain operates arbitrary, programmable logic, tailored to a decentralized storage scheme and referred to as “smart contracts” or “chaincodes…. The ledger also includes a state database which maintains a current state of the blockchain. There is typically one ledger per channel. Each peer node maintains a copy of the ledger for each channel of which they are a member… Chaincode invocations execute transactions against the current state data of the ledger… The contract execution node 102 may be connected to a blockchain 106 that has a ledger 108 for storing contracts and assets of participants (e.g., a client and a distributor or a manufacturer)… the blockchain ledger 108 may store the contract 110 between a sender and a recipient (not shown). The blockchain 106 network may be configured to use one or more smart contracts that manage transactions for multiple participating nodes. The 
Leonard -  at least one multi-party ledger-based blockchain system can be utilized by the system 100 for storing and managing, for example, smart contracts and consensus information about on-going deliveries. … For example, the smart contract would include the warehouse delivery parameters agreed upon by the parties (e.g., loading will occur within 45 minutes at loading bay 1 if the truck arrives 9 am-11 am), and then all pertinent corroborated information…the system 100 may determine, in response to a carrier-side trigger signal, that a carrier-side change is required by reading from at least one of (a) the consensus blockchain described above (which could indicate that a truck is too far away to meet its scheduled time) and (b) the carrier's blockchains (e.g., which may store a maintenance record indicating that a truck scheduled to make a pickup at a warehouse at a particular time has had a flat tire or has over-heated).  (¶ 46, 49, 52)


Leonard - In a configuration where a driver ' s schedule is available to the system ( as a series of events or as one or more entries on an accessible blockchain ) and the transportation depot ' s relevant information is available to the system ( as a series of events or as one or more entries on an accessible blockchain ) An exemplary computer system 100 may also be able to store on a blockchain network 120 and / or read from a blockchain network 120 information related to the event streams and / or the information generated within the computer system 100 ( e . g . , the invoices ) . In such a configuration, third - parties may be able to utilize the blockchain information to determine information about relevant shipments ( e . g . , tracking information , proof of delivery information and even delivery exception information ) …. the system 100 may determine, in response to a carrier-side trigger signal, that a carrier-side change is required by reading from at least one of (a) the consensus blockchain  (Abstract;¶ 17, 49)

capture physical parameters of an asset via the plurality of hardware sensors, the physical parameters comprising one or more of a color value, a count value, a shock value, and shape value, of the asset (Figure 5, 6; ¶ 18, 27-34, 39-46, 59);
Leonard- (having allowed extra time for sensor 2 to perform the image processing itself)… (i.e., perform optical character recognition (OCR) on the license plates) in the photos itself or transmit the photos to a third-party to perform the image processing. In an alternate embodiment, the system requests (as with sensor 2 of FIG. 5) that the traffic camera control system perform the image processing and provide a cryptographically signed list of licenses plates (which the system may then request the corroborating photo of if the system determines that the vehicle license plate is in one of the photos)…The sensor-based trigger signals can include the data itself or can simply include an indication that the data is available and can be queried or read by the system 100 (e.g., from a multi-party blockchain having the sensor's data stored thereon)… the system can use an absolute consensus scoring system. For example, if the vehicle's self-reported GPS location is corroborated by at least 2 other sensors (including cameras), even if there were 10 other sensors, that may be sufficient to be above an absolute threshold. Such a configuration may be appropriate where the sensors in an area cannot keep up with the reporting load being requested. A hybrid consensus can also be utilized (e.g., an absolute threshold of three unless there are at most three sensors in an area and then a relative threshold of 50%). (¶ 27, 28, 40, 42)

write, by the hardware sensors, entries associated with the captured physical parameters into the smart contract within memory (¶ 18, 19, 21, 26, 28, 33, 34, 39-46, 48, 49, 52, 54, 57, 59); 
Claim Interpretation – According to the disclosure (¶ 43, 47, 48, 72) “An exemplary storage medium may be coupled to the processor such that the processor may read information from, and write information to, the storage medium… The facts and the observations provided by the blockchain participants (IoT devices) become the evidence required to fulfill the terms of the contract in order to confirm or reject transactions. The evidence may be stored in the blockchain transaction immutably directly or by reference… The processor 104 may fetch, decode, and execute the machine-readable instructions 118 to acquire data from the plurality of the IoT nodes 105.  The processor 104 may fetch, decode, and execute the machine-readable instructions 120 to execute a smart contract to compare the data against the plurality of the conditions of the contract 110. The processor 104 may fetch, decode, and execute the machine-readable instructions 122 to, in response to a match, execute a smart contract to transfer a blockchain asset from the sender to the recipient.” The disclosure does not provide support for writing the captured physical parameters into the smart contract. The captured data is received from the sensors or ioT devices. Therefore, for the purpose of claim interpretation, the  limitation is understood to mean the sensors sending the captured entries.
Leonard-   the system 100 can be integrated into a smart contract system that uses the corroborated information to automatically handle payments not only for corroborated delivery but also for corroborated detention. For example, the smart contract would include the warehouse delivery parameters agreed upon by the parties (e.g., loading will occur within 45 minutes at loading bay 1 if the truck 100 therefore can automatically handle adjustments to the contract pricing according to the detention information… If the change is acceptable, the system 100 informs the warehouse of the possibility for the change, and the warehouse can accept the modification to be written (along with the driver's agreement to the conditions of the change) onto a blockchain so that it can be processed as part of the contract and/or smart contract. (¶ 46, 48)

determine that all conditions between a sender of the asset and a recipient of the asset have been met based on the entries written into the smart contract by the plurality of hardware sensors(¶ 31, 32, 41, 42, 46, 57-59)
Leonard - Additional corroborating “video” information may include information (e.g., the Media Access Control (MAC) address) about the device that captured the video which can be cross-checked against public information about that device.) Having received an indication of how many photos, if any, corroborate the location of the vehicle, the system 100 updates the information related to the delivery... the system 100 provides the shipper all relevant information in one place for validation (e.g., on a blockchain ledger), thereby reducing settlement times associated with the cross-checked invoice. Alternatively, for invoices submitted for processing (along with consensus-based proof-of-delivery information) in which the bid and/or accepted contract under which the shipment 100, the RFP and freight load information can be cross-checked at the time that a live load is being accepted by the system—thereby identifying and resolving any inconsistencies earlier in the shipping process. For example, when shippers transmit live load information (e.g., using EDI 204), the system can cross check the data against the corresponding contract to ensure the load is complaint with the bid (e.g., ships to/from valid zip codes, is complaint with all weight, volume, and quantity restrictions, is not valued at a rate higher than the maximum insured rate, is using the agreed upon shipping rates/special charges)…. Then, when carriers submit an invoice with delivery complete information (such a proof-of-delivery), the system will verify the information using the consensus mechanism (and other ledger-based systems as described herein) to release funds to the carrier  (¶ 31, 57-59)

in response to the determination execute the smart contract- thereby causing a transfer of a blockchain asset from the recipient to the sender via the blockchain(¶ 33, 43, 46, 57, 59)
Leonard- the verifiable information discussed above can be read in response to the vehicle-based trigger signal or could be used as sensor-based triggers….the system 100 can be integrated into a smart contract system that uses the corroborated information to automatically handle payments not only for corroborated delivery but also for corroborated detention… automated payment processing can be handled by the system 100. When shippers award lanes to 100 or (2) a bank account used to handle shipments for the awarded lane… using the system 100, when all criteria are met, a smart contract can be used to validate the documents and release payments from the escrow or transfer funds from the bank account, thereby accelerating payments. In one embodiment, a shipper gets a share back for faster settlements (X % of the load revenue) under the terms of the bid/smart contract… for invoices submitted for processing (along with consensus-based proof-of-delivery information) in which the bid and/or accepted contract under which the shipment was shipped are available electronically on a blockchain-based ledger system, an accounting team need not even be used as the payment process can be handled automatically through a smart contract  (¶ 33, 46, 57, 59)
Leonard does not disclose a temperature value. Hunn teaches a temperature value (¶ 32, 123, 142, 143, 147);
Hunn- For example, a price clause may change its state in response to changes in temperature/humidity from edge computing devices if the price of a good is contingent upon weather conditions (e.g. a crop). … the reading of a temperature sensor from an edge computing device or a change in temperature, (¶ 32, 147)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leonard (¶ 18),  which teaches “given a trust score (or consensus score) based on how much information corroborates the location of a vehicle (potentially storing the raw data and/or the consensus on a multi-party blockchain” and Hunn(¶ 74), which teaches “a ‘price’ object that is programmed to change in response to an event occurring such as if the temperature in shipping container breaches a defined range”  in order to create with the integration of a distributed ledger a smart contract that is data driven for processing clauses with the use of corroborating devices (Hunn; Abstract ¶ 2, 39).
Regarding claims 2, 9 and 16, Leonard discloses wherein the processor is configured to determine, via the smart contract, whether the physical parameters match the conditions based on a-pre-set tolerance ranges for values of the conditions (¶ 27, 42-48, 56, 58).    
Regarding claims 3, 10 and 17, Leonard discloses wherein the processor is further configured to block a transfer of the blockchain asset in response to a determination that the conditions are not met (¶ 23-25, 43, 49, 59). 
Regarding claims 5, 12 and 18, Leonard discloses wherein the processor is further configured to monitor the physical parameters acquired by the plurality of hardware sensors and notify the sender when at least one parameter does not meet at least one requirement (¶ 18-20, 23-28, 43, 48, 49, 58, 59). 
Regarding claims 6, 13 and 19, Leonard discloses wherein the processor is configured to capture the physical parameters from at least one optical sensor that captured an image of the asset (¶ 18, 26, 28-31, 33, 41).  
Regarding claims 7, 14 and 20, Hunn teaches wherein the processor is configured to capture the physical parameters from at least one temperature sensor that captured a temperature of the asset (¶ 32, 123, 142, 143, 147).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chidambaram et al., (US 10,824,977) teaches internet of things sensors sending data to be compared on whether the contract terms have been met including digital transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685